DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This disclosure claims priority to U.S. Provisional Application Serial No. 62/747,515 filed on October 18, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2022 and 01/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious all the limitations of the present invention.  Specifically, the prior art fails to disclose a down-conversion mixer coupled to the first switch and providing an IF signal; an integrator that receives the IF signal, the integrator being switched on and off at a periodic repetition frequency (PRF); a sample and hold circuit coupled to the integrator; a first phase switch that is switched at PRF/2 coupled to receive a signal before the integrator; a second phase switch coupled to the sample and hold circuit, the second switch also being switched at PRF/2; and a low-pass filter coupled to the second switch, wherein 1/f noise is filtered out by the low-pass filter.  see claim 1.  The prior art also fails to disclose receiving a pulsed RF signal; down converting the RF to an intermediate frequency (IF) signal in an RF mixer, the IF signal being See claim 8.  
The closest prior art is found to Understanding and Eliminating 1/f Noise by Robert Kiely, hereinafter Kiely.  Kiely teaches operational amplifiers “Gm” and capacitors that could serve as sample and hold circuits.  See Fig. 4.  Kiely further teaches the CHOP-_in and CHOP_out ciructs that are used as square modulators thus comparable to a phase switch.  See Fig. 4. The Examiner notes that mixers are necessarily required to bring a carrier signal down to baseband.  Kiely neither teaches an integrator nor the structural relationship of the integrator as claimed – the latter of which the Examiner would not have a motivation to combine with other art.  Kiely also fails to disclose a low pass filter.  Kiely shows the 1/f noise as being strongest in the low frequency thus implying a high pass filter would be needed.  
Applicant discloses “Figure 2 illustrates switching elements 202 and 206, each of which introduces a 180 degree phase shift, that are positioned before and after an amplifier 204. The output signal from second switching element 206 are input to a low-pass filter 208 to provide an output voltage. The signals at the input to the first switching element 202 are presented in graphs 210 and 212. The output voltage of amplifier 204 is presented in graphs 214 and 216. The output of second switching element 206 is presented in graphs 218 and 220. The output of low pass filter 208 are presented in graphs 222 and 224. As is illustrated, the 1/f noise is upconverted to Fchop by output switching element 206. This noise is then out-of-band and filtered by low pass See Spec. Para. 33.  This technique results in the 1/f noise being out of band thus allowing for the use of a low pass filter instead of a high pass filter.  The Examiner does not see a reason to combine as Kiely was silent as to filtering the output of the CHOP_out circuit.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.J./Examiner, Art Unit 3648    

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648